Citation Nr: 1618125	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2010.  A transcript of this hearing is associated with the claims file.

Of record is an April 2014 VA Form 9, Appeal to Board of Veterans' Appeals, completed by the Veteran.  In the form, he checked a box indicating that he wanted a hearing before the Board.  However, in a section for what issues he was appealing, the Veteran stated "support statement for my x marine [different Veteran's name] diabetes, ptsd."  In another section of the form, the Veteran offered argument in support of the other Veteran's claim.  The Board concludes, that the form does not indicate a desire for a hearing before the Board by the Veteran in the appeal currently before the Board.  Rather, the Veteran appears to have used the VA Form 9 to support a different Veteran's claim.  The other Veteran is identified by name only, not a claims number.  

In November 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's November 2013remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability of either ear at any time from contemporaneous to when he filed his claim to the present.  

2.  A bilateral foot disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015). 

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2008 and May 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, social security administration (SSA) records, lay statements, hearing testimony, and VA examination reports.  

With respect to the claim for service connection for bilateral hearing loss, the Veteran was afforded VA audiology examinations in June 2009, December 2009, and most recently, in December 2013 (pursuant to the November 2013 Board Remand).  See Stegall, 11 Vet. App. 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Similar results have been documented by each examiner resulting in audiometric testing that was unreliable.  Given that audiometric testing results have been unreliable on all examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, 11 Vet. App. 268).  The Board further notes that the November 2013 Board remand directive to obtain a VA opinion addressing "whether the Veteran's pre-existing bilateral hearing loss was aggravated by service" was incorrect as there was no showing upon entrance examination that the Veteran had bilateral hearing loss for VA purposes.  Nevertheless, to be discussed below, the December 2013 VA examiner explained that audiometric testing results were unreliable and no diagnosis could be rendered.  Moreover, the Board finds that the overall evidence of record demonstrates no such diagnosis is warranted.  Accordingly, the Board finds that the December 2013 VA examination is adequate with regard to the appeal of service connection for bilateral hearing loss.  The opinion, as a whole, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationale for the opinion stated.  See Stegall, 11 Vet. App. 268.

With respect to the Veteran's claim for service connection for a bilateral foot disability, the Board also notes that the December 2013 VA examination was in substantial compliance with the Board's November 2013 remand instructions.  The examination was adequate, as it was predicated on an examination of the Veteran, as well as, consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considered all of the pertinent evidence of record, and provided a complete rationale for the opinion stated.  

Additionally, all outstanding VA treatment records were obtained.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.


      II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss) and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of noise exposure in service.  .

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence does not show, to an equipoise standard, that the Veteran has had a hearing loss disability of either ear, as defined by 38 C.F.R. § 3.385, at any time from contemporaneous to when he filed his claim to the present.  As such, the current disability element is not met and the appeal must be denied.  

VA received his claim of entitlement to service connection is June 2008.  Post-service treatment records are silent as to any audiological treatment or evaluation for bilateral hearing loss until a June 2009 VA examination.  While the Veteran has received VA treatment for other conditions, there is no indication that he has been treated for or suffered any hearing loss.  While a June 2009 SSA record reflects a "subjective complaint of hearing loss," there is nothing in the record reflecting a diagnosis of such.  Indeed, the Veteran admitted that he had not been seen or treated for his claimed condition of bilateral hearing loss.  See August 2008 Statement in Support of Claim.

The Veteran was afforded a VA audiological examination in June 2009.  The examiner considered the results of the examination to be highly unreliable.  The examiner stated that the Veteran's responses were highly variable and not repeatable.  Inter-test consistency was poor.  The examiner stated that the evaluation should not be used for rating or any other purpose and recommended re-evaluation.  Specifically, the examiner found that pure tone responses provided for the right ear were in the range of mild to moderately severe sensorineural hearing loss.  Pure tone responses provided for the left ear were in the range of moderately severe to severe sensorineural hearing loss.  The examiner again noted that the Veteran's responses were highly variable and not repeatable.  The examiner stated that the Veteran was instructed multiple times with no improvement in reliability.  No diagnosis was rendered as hearing loss results were inconclusive.

The Veteran was afforded re-evaluation by VA in December 2009.  Again, the examiner found test results were very unreliable and clearly exaggerated.  The Veteran was reinstructed multiple times which actually lead to progressively worse responses.  The Veteran was given instructions via talk-over at 70 decibels.  The Veteran completed word recognition testing at 75 decibels with approximately 50 percent repeated correctly and 50 percent rhymed; at 95 decibels, the Veteran refused to repeat any words presented.  Air and bone conduction thresholds were not consistent with each other; in addition, tympanograms were normal, suggesting no air-bone gap should exist.  The examiner indicated that the given results were much worse than the Veteran's last (unreliable) test in June 2009.  Ipsilateral acoustic reflex thresholds were consistent with hearing in the normal to mild hearing loss range.  At the end of testing, the Veteran responded appropriately to two questions with the examiners back to the Veteran and in a purposefully normal conversational volume.  The examiner concluded that the Veteran's given results revealed a severe to profound hearing loss.  However, the examiner noted that the results were clearly exaggerated and should not be considered accurate for rating purposes.  An opinion could not be formed as the results were too unreliable and clearly exaggerated.  However, the examiner noted that a March 1975 hearing examination, prior to the Veteran's entry into service, showed bilateral hearing loss; therefore, opining, that if hearing loss did truly exist, it was present before service-connected exposure.

Pursuant to the November 2013 Board remand, the Veteran again underwent VA audiological examination in December 2013.  Upon examination, the examiner indicated that the Veteran was able to answer questions in normal conversational speech during the examination.  During testing, he did not respond to any level of speech or pure tones in the right ear and left ear results were consistent with a severe to profound hearing loss, however, there was no pure tone average (PTA) or speech reception threshold (SRT) correlation.  His word recognition score in the left ear was unreliable as he made inconsistent errors.  It was documented in previous VA examinations that there was hearing loss noted in military records.  His entrance examination in 1975 did not include a hearing test.  There were two hearing tests in September and October 1977 that reflected a mild to moderate, flat sensorineural hearing loss.  However, his exit examination in 1978 reflected normal results in both ears to 4000 hertz.  The examiner concluded that no opinion could be provided regarding hearing loss due to inconsistent patient responses during this examination and two other VA examinations in 2009.

VA conducted audiological testing in June 2009, December 2009, and December 2013 but none of the testing yielded reliable results.  The examiners explained that the Veteran's responses were exaggerated and not consistent with standard testing results.  The Board assigns a high probative weight to the examiners' report due to their specialty as an audiologist and their experience in conducting hearing examinations.

The Board acknowledges that the December 2009 VA examiner indicated that if hearing loss did truly exist, notwithstanding the unreliable findings at that examination, it had been present before service entrance.  Regardless of this opinion, however, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 as VA audiological testing, during the pendency of this appeal, consistently and clearly shows unreliable test results due to incomplete and exaggerated responses by the Veteran.

In considering the Veteran's own statements as to his hearing loss, the Veteran is competent to testify about his hearing difficulties, however, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a hearing loss disability.  Further, the Veteran has not received or reported a history of hearing loss in his VA treatment records and was found to be uncooperative in each VA examination (June 2009, December 2009, and December 2013).  This calls into question his credibility, and as such, the Board assigns only the most minimal of probative value to his statements.

Thus, as the record now stands, there are no audiograms showing a current hearing loss disability under 38 C.F.R. § 3.385.  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  As there is no competent evidence of a current hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


Bilateral Foot Disability 

The Veteran contends that he has a bilateral foot disability that is related to service.  

January 1977 service treatment records reflect that the Veteran complained of and was treated for pain in the general area of the arches of his feet, which seemed to be fallen arches.  The arches seemed to be collapsed, but not severe.  Arch supports were recommended.  He was given 24 hours of bed rest and instructed to hot soak his feet.  

Post-service, a June 2009 SSA record shows that the Veteran reported "falling arches" with a seven out of ten pain, which increased with walking and decreased with medication and soaking.  It was noted that he was aware of pain resources at the VA hospital.

In July 2010, the Veteran testified at his DRO hearing that he had received treatment from a VA facility for his feet in approximately 1979, and had continued to experience bilateral foot pain from fallen arches, which he treated with foot soaks and home massages.  See July 2010 DRO Hearing Transcript, p. 9.  The Board notes that the RO sought to retrieve these VA medical treatment records.  However, no such records were available.  See October 2010 VA Form 21-0820.

An August 2010 VA treatment record shows x-rays of the right foot which revealed no fracture or dislocation.  

Pursuant to the November 2013 Board remand, the Veteran was afforded a VA foot examination in December 2013.  The Veteran reported that he spent time marching through mud in service and that he has had foot problems since service.  Examination revealed arches that were flexible and being greater supine than in stance.  He did not have pes planus.  Plantar fascia was not tender.  The Veteran was diagnosed with hallux valgus.  X-rays further revealed bilateral first metatarsal phalangeal (MTP) arthritis.  No flatfoot noted.  

Upon interview of the Veteran and thorough review of the claims file, the examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that the bilateral first MTP arthritis was a chronic condition.  This condition was not noted in the Veteran's x-rays upon separation in October 1978.  The examiner explained that this condition can account for foot symptoms in the region of the base of the great toes.  This condition was separate from the pain in the arches that was noted in January 1977 and the pain that he noted after discharge.  The examiner pointed out that upon current examination, the Veteran did not have x-ray or examination evidence of pes planus.  He stated that the Veteran's arches were "flexible, consistent with the rather vague observation in service" that the arches seemed to be collapsed, but not severe.  The examiner noted that the Veteran did not have evidence of plantar fasciitis.  He concluded by stating that an objective condition to account for symptoms other than that at the site of pathology was not identified.

The Board affords great probative weight to the December 2013 VA examiner's opinion, which is based upon a review of the Veteran's medical history, is factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295.

Notably, the record is absent for any competent evidence of a nexus between diagnosed arthritis with hallux valgus of the Veteran's feet and the Veteran's active service.  The only evidence offered of a nexus to the Veteran's service is his lay assertion that his arthritis is related to his active service, including a complaint of fallen arches during active service.  The Board acknowledges that the Veteran is competent to report his observable symptoms such as pain in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, service treatment records confirm that the Veteran did receive treatment for bilateral arch pain during his active service.  However, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding his currently diagnosed arthritis condition and his active service, to include treatment for bilateral fallen arches.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is because whether a current disability of a different part of the foot is related to arch pain during service is a complex question the answer to which is not within the realm of knowledge of a layperson.  The most probative evidence regarding a potential nexus is the December 2013 VA examiner's opinion which weighs against the Veteran's claim.  Specifically, the examiner found the Veteran's current bilateral foot disability of first MTP arthritis with hallux valgus is an independent condition and separate from his in-service complaint of fallen arches and pain reported since then.  Thus, an objective condition to account for symptoms other than that at the site of pathology was not identified.

Moreover, there is no evidence of record that the Veteran had bilateral first MTP arthritis during active service, or within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disability.  There is no 


(CONTINUED ON NEXT PAGE)
reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


